***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                 STATE v. BUTLER—DISSENT

   BISHOP, J., dissenting. In reversing the judgment of
the trial court opening its judgment of dismissal, my
colleagues in the majority conclude: ‘‘[T]he court
improperly granted the state’s motion to open because,
in the absence of any codified authorization, either
express or clearly implied, a criminal court cannot take
further action in a criminal matter once there has been
a complete and final resolution of all pending charges,
which would include the judgment of dismissal ren-
dered in the present case.’’ In coming to this view, the
majority acknowledges that it is deciding a case of first
impression. Indeed, there is neither statutory nor com-
mon-law precedent to support the majority’s conclu-
sion. Because I believe the court had both the power
and the authority to open the judgment of dismissal, I
respectfully dissent.
  At the outset, I acknowledge that the majority has
accurately set forth the procedural and factual under-
pinnings to this appeal as well as our standard of review.
My disagreement lies in the majority’s legal reasoning
and the conclusion it draws from its analysis.
    I begin my analysis by noting our jurisprudence
regarding the jurisdiction of the Superior Court. ‘‘The
Superior Court of this state as a court of law is a court
of general jurisdiction. It has jurisdiction of all matters
expressly committed to it and of all others cognizable
by any law court of which the exclusive jurisdiction is
not given to some other court.’’ State ex rel. Morris v.
Bulkeley, 61 Conn. 287, 374, 23 A. 186 (1892); see also
State v. Das, 291 Conn. 356, 361, 968 A.2d 367 (2009)
(‘‘[t]he Superior Court is a constitutional court of gen-
eral jurisdiction’’ (internal quotation marks omitted));
State v. Luzietti, 230 Conn. 427, 431, 646 A.2d 85 (1994)
(same). ‘‘Article fifth, § 1 of the Connecticut constitu-
tion proclaims that ‘[t]he powers and jurisdiction of the
courts shall be defined by law,’ and General Statutes
§ 51-164s provides that: ‘[t]he [S]uperior [C]ourt shall
be the sole court of original jurisdiction for all causes
of action, except such actions over which the courts
of probate have original jurisdiction, as provided by
statute.’ ’’ State v. Carey, 222 Conn. 299, 305, 610 A.2d
1147 (1992). Additionally, because the Superior Court
is a constitutional court of general jurisdiction, ‘‘[i]n
the absence of statutory or constitutional provisions,
the limits of its jurisdiction are delineated by the com-
mon law.’’ (Internal quotation marks omitted.) State v.
Das, supra, 361; see also State v. McCoy, 331 Conn. 561,
577, 206 A.3d 725 (2019) (explaining that, in absence of
legislative or constitutional provisions governing when
trial court loses jurisdiction, issue is governed by com-
mon law).
  The Superior Court’s general jurisdiction includes
jurisdiction over criminal cases. ‘‘The Superior Court
has subject matter jurisdiction to hear criminal matters
from its authority as a constitutional court of unlimited
jurisdiction. . . . The Superior Court’s authority in a
criminal case becomes established by the proper pre-
sentment of the information . . . which is essential to
initiate a criminal proceeding.’’ (Citations omitted;
emphasis added; internal quotation marks omitted.)
State v. Pompei, 52 Conn. App. 303, 307, 726 A.2d
644 (1999).
   Further, at common law, ‘‘a trial court possesse[d]
the inherent power to modify its own judgments during
the term at which they were rendered. . . . During the
continuance of a term of court the judge holding it
ha[d], in a sense, absolute control over judgments ren-
dered; that is, he can declare and subsequently modify
or annul them. . . . Under the [common-law] rule, a
distinction [was] drawn between matters of substance
and clerical errors; the distinction being that mere cleri-
cal errors [could] be corrected at any time even after
the end of the term. . . . But [i]n the absence of waiver
or consent of the parties, a court [was] without jurisdic-
tion to modify or correct a judgment in other than
clerical respects after the expiration of the term of the
court in which it was rendered.’’ (Citations omitted;
internal quotation marks omitted.) State v. Wilson, 199
Conn. 417, 436–37, 513 A.2d 620 (1986).
   In a venerable opinion, our Supreme Court opined
that ‘‘[t]he jurisdiction continues to exist in full force,
to be exercised whenever a proper occasion shall
require it. A suspension of the jurisdiction of a court
. . . is a solecism. Jurisdiction is either exhausted or
retained. It can never be properly said to be in a state
where it is suspended and can be revived. The exercise
of it by the court possessing it may be and often is
suspended, but it still continues to exist, and only awaits
the determination of the court as to when and how it
shall be called into action.’’ (Emphasis in original.)
Sanford v. Sanford, 28 Conn. 5, 14 (1859). Additionally,
the teaching of our decisional law is that ‘‘[t]he question
of whether the court has . . . jurisdiction . . . must
be informed by the established principle that every pre-
sumption is to be indulged in favor of jurisdiction.’’
(Internal quotation marks omitted.) State v. Mack, 55
Conn. App. 232, 235, 738 A.2d 733 (1999).
  Finally, as to general principles pertinent to our
inquiry, our decisional law is clear that when determin-
ing whether a statute has abrogated or altered the com-
mon law, the construction of the statute ‘‘must be strict,
and the operation of a statute in derogation of the com-
mon law is to be limited to matters clearly brought
within its scope.’’ (Internal quotation marks omitted.)
Caciopoli v. Lebowitz, 309 Conn. 62, 70, 68 A.3d 1150
(2013). The teaching of our Supreme Court in Caciopoli
could not be clearer: ‘‘Interpreting a statute to preempt
a common-law cause of action is appropriate only if the
language of the legislature plainly and unambiguously
indicates such an intent. [W]hen a statute is in deroga-
tion of common law or creates a liability where formerly
none existed, it should receive a strict construction and
is not to be extended, modified, repealed or enlarged
in its scope by the mechanics of [statutory] construc-
tion. . . . In determining whether or not a statute abro-
gates or modifies a [common-law] rule the construction
must be strict, and the operation of a statute in deroga-
tion of the common law is to be limited to matters
clearly brought within its scope. . . . Although the leg-
islature may eliminate a common-law right by statute,
the presumption that the legislature does not have such
a purpose can be overcome only if the legislative intent
is clearly and plainly expressed. . . . We recognize
only those alterations of the common law that are
clearly expressed in the language of the statute because
the traditional principles of justice upon which the com-
mon law is founded should be perpetuated. The rule that
statutes in derogation of the common law are strictly
construed can be seen to serve the same policy of conti-
nuity and stability in the legal system as the doctrine of
stare decisis in relation to case law.’’ (Citations omitted;
internal quotation marks omitted.) Id., 70–71.
  With these principles in mind, I turn next to the cir-
cumstances at hand. There can be no question that the
Superior Court acquired jurisdiction over the defen-
dant, Carlton Butler, and the case once the criminal
charges against him were brought to court. The question
for our decision is whether the court lost jurisdiction
once it rendered the judgment of dismissal after finding
that the defendant had successfully completed a two
year, supervised diversionary program pursuant to Gen-
eral Statutes § 54-56l.
   My analysis of this issue requires an examination of
the common law pertaining to the court’s retention of
jurisdiction and then of whether the common law in this
regard has been superseded or abrogated by statute.
As our Supreme Court has noted, on the criminal side,
‘‘[n]either our General Statutes nor our Practice Book
rules define the period during which a trial court may
modify or correct its judgment in a criminal case.’’
(Emphasis in original.) State v. Wilson, supra, 199 Conn.
437. Accordingly, I turn to our judicial decisions to
determine what limitations on the court’s jurisdiction
have been promulgated by decisional law.
  In my review of our judicial decisions, I have found
only two limitations that affect the common-law rule
regarding the retention of jurisdiction by a criminal
court. First, a criminal court loses jurisdiction over a
matter once a sentence has been imposed and a defen-
dant is committed to the Commissioner of Correction.
State v. McCoy, supra, 331 Conn. 581–82 (‘‘the court
loses jurisdiction over [a] case when the defendant is
committed to the custody of the [C]ommissioner of
[C]orrection and begins serving the sentence’’ (internal
quotation marks omitted)). ‘‘It is well established that
under the common law a trial court has the discretion-
ary power to modify or vacate a criminal judgment
before the sentence has been executed. . . . This is so
because the court loses jurisdiction over the case when
the defendant is committed to the custody of the [C]om-
missioner of [C]orrection and begins serving the sen-
tence.’’ (Internal quotation marks omitted.) State v. Das,
supra, 291 Conn. 361–62. Although there is a bright-line,
common-law rule regarding a criminal court’s power
to modify or vacate a criminal judgment when a sen-
tence has been imposed, there is no such rule where,
as here, a criminal judgment has been dismissed.
   Second, where no sentence has been imposed, a crim-
inal court’s jurisdiction to modify its judgment ends
after a period of four months following judgment. See
State v. Wilson, supra, 199 Conn. 437. In a much debated
opinion, our Supreme Court in Wilson held that ‘‘[n]ei-
ther our General Statutes nor our [rules of practice]
define the period during which a trial court may modify
or correct its judgment in a criminal case. On the civil
side, however, [our rules of practice provide] that any
civil judgment or decree may be opened or set aside
within four months succeeding the date on which it
was rendered or passed. We see no reason to distinguish
between civil and criminal judgments in this respect,
and we therefore hold that, for purposes of the [com-
mon-law] rule, a criminal judgment may not be modified
in matters of substance beyond a period of four months
after the judgment has become final.’’ (Emphasis in
original; internal quotation marks omitted.) Id.
Although the specific holding of Wilson that the court
had continuing jurisdiction of a matter even after a
defendant had been sentenced so long as the court’s
subsequent action took place within four months of
sentencing was later abrogated by our Supreme Court
in McCoy on the basis that once a defendant has been
sentenced the court loses jurisdiction over a criminal
matter, the portion of Wilson that supports a court’s
continuing jurisdiction during the court’s session before
sentencing and committal to the Commissioner of Cor-
rection remains unchallenged. See State v. McCoy,
supra, 331 Conn. 586–87 (‘‘we take this opportunity to
clarify and reiterate, as we have consistently done . . .
that a trial court loses jurisdiction once the defendant’s
sentence is executed, unless there is a constitutional
or legislative grant of authority’’).
   In its analysis, the majority opines that the common-
law rule regarding the court’s continuing jurisdiction is
no longer part of our common law because it ‘‘has
been superseded or rendered inoperable by statutory
changes and, thus, does not factor into our consider-
ation of the jurisdiction of the criminal court as it cur-
rently exists under our common law.’’ It is apparent
from the majority’s opinion that, in coming to this con-
clusion, my colleagues are referring to General Statutes
§ 51-1811 and, respectfully, I believe the majority
reaches well beyond the confines of that statute in
making the sweeping assertion that statutory law has
now replaced the common law regarding the retention
of jurisdiction of a criminal court. In further support
of its view, the majority cites to Luzietti for the proposi-
tion that the criminal court’s common-law jurisdiction
to vacate a judgment during the ‘‘ ‘term’ ’’ in which it
had been rendered ‘‘no longer has vitality in this state.’’
State v. Luzietti, supra, 230 Conn. 432 n.6. Respectfully,
however, I believe that the majority’s citation to Luzi-
etti is inaccurate. Indeed, the court in Luzietti
explained, in the cited passage, that, ‘‘[a]t common law,
the trial court’s jurisdiction to modify or vacate a crimi-
nal judgment was also limited to the ‘term’ in which it
had been rendered. . . . Since our trial courts no
longer sit in ‘terms,’ that particular [common-law] limi-
tation no longer has vitality in this state.’’ (Citation
omitted; emphasis added.) Id. This properly cited pas-
sage reveals that the court in Luzietti was discussing
the elimination of the limitation of a trial court’s juris-
diction over its judgments to the term of the court.
Accordingly, Luzietti does not stand for the proposition
advanced by the majority but, rather, for a contrary
interpretation of the development of common law and
one consistent with the court’s exercise of jurisdiction
in this matter. Accordingly, in my view, no decisional
law has altered the common-law rule regarding the
court’s continuing jurisdiction.
   The majority takes a different approach to this issue
regarding the durability of common law. In reaching its
conclusion that the trial court lost jurisdiction over this
matter, the majority states that ‘‘[n]o statutory provi-
sions exist . . . that expand the existing common-law
jurisdiction of our criminal courts or expressly permit a
court to reinstate criminal charges after it has dismissed
them.’’ In expressing this view, I believe, respectfully,
that the majority has failed to acknowledge the contin-
ued viability of common law unless is has been
expressly abrogated or superseded by statutory or deci-
sional law. The majority’s view ignores the basic juris-
prudence that common law persists unless it has been
supplanted or abrogated by statute or judicial decision.
In my view, because the court is a constitutional court
of general jurisdiction, and there are no statutory or
constitutional provisions delineating the jurisdiction of
a criminal court after a judgment of dismissal, we must
look to the common law to determine if any limitations
on the court’s jurisdiction exist. If there are no common-
law limitations on the court’s jurisdiction to open a
judgment after dismissal in a criminal case, then argua-
bly ‘‘this case does not . . . require us to expand the
court’s jurisdiction, as the majority suggests. Rather,
the question is whether the court inalterably lost juris-
diction it unquestionably had . . . .’’ (Emphasis in orig-
inal.) State v. McCoy, supra, 331 Conn. 607 (D’Auria,
J., concurring).
  The question, therefore, is not whether any statute
or decision permits the court to exercise continuing
jurisdiction but, rather, whether any act of the legisla-
ture or judiciary has altered the common law regarding
the jurisdiction of a criminal court. As stated, I have
found no such enactment.
    The majority does appear to recognize that the court
could exercise jurisdiction if its judgment had been
procured by fraud but dismisses this possibility on the
basis that the court did not find that its judgment had
been fraudulently procured. Indeed, our Supreme Court
has stated that ‘‘[c]ourts have intrinsic powers, indepen-
dent of statutory provisions authorizing the opening of
judgments, to vacate any judgment obtained by fraud,
duress or mutual mistake.’’2 In re Baby Girl B., 224
Conn. 263, 283, 618 A.2d 1 (1992); see also Kenworthy
v. Kenworthy, 180 Conn. 129, 131, 429 A.2d 837 (1980)
(‘‘[t]he power of the court to vacate a judgment for fraud
is regarded as inherent and independent of statutory
provisions authorizing the opening of judgments; hence
judgments obtained by fraud may be attacked at any
time’’).
   I agree that the court made no explicit finding of
fraud; however, the record does support a determina-
tion that in granting the motion the court made a unilat-
eral mistake induced by the misrepresentations of
defense counsel. The court’s comments during the hear-
ing before the judgment was opened reflect the court’s
belief that it was grossly misled by the representations
defense counsel had made to the court at the time the
dismissal was rendered.3 Although it is clear that the
court did not point the finger at defense counsel for
the statements he made to the court in support of his
motion to dismiss, it is equally apparent that the court
determined that the gist of defense counsel’s comments
were based on material misrepresentations. That the
court was wrongly induced into an erroneous decision
is plain from the court’s comments.
  Finally, I note the majority makes a public policy
argument in favor of its view that the judgment in this
matter should not have been opened. At the outset, I do
not believe that the underlying question of jurisdiction
implicates public policy.4 The question is not whether
the court should have granted the state’s motion to
open the judgment but, rather, whether the court had
the power or authority to act as it did. As such, this
case presents a legal issue of the proper understanding
of the common law on this topic and whether the com-
mon law has been altered by legislative enactment or
judicial decision making.
  Furthermore, to the extent public policy has any role
in this discussion, although I recognize the liberty inter-
ests of the defendant implicated in this matter, so, too,
I appreciate the role of the court in punishing the guilty
and protecting victims of crime and the general public
from criminal behavior. Given the allegation of criminal
behavior that was the basis of the initial charges—
finding the defendant with his shorts down to his ankles
and his genitals exposed while standing behind a twelve
year old juvenile male who also had his pants down—
the state has a heightened interest in the protection
of the child-victim as well as the prevention of the
recurrence of such abhorrent behavior for the protec-
tion of all minors and society in general.
      For the foregoing reasons, I respectfully dissent.5
  1
     As stated previously, at common law, a court had the power to modify
a judgment during the term in which the judgment was rendered. Morici
v. Jarvie, 137 Conn. 97, 104, 75 A.2d 47 (1950); Wilkie v. Hall, 15 Conn. 32,
37 (1842). ‘‘The word ‘term’ as used in the common-law rule that a judgment
may not be opened after the term at which it was rendered has been interpre-
ted to mean ‘sessions’ of court as defined in § 51-181 . . . .’’ (Footnote
omitted.) Snow v. Calise, 174 Conn. 567, 571, 392 A.2d 440 (1978). General
Statutes (Rev. to 1977) § 51-181 provides in relevant part: ‘‘The superior
court shall be deemed continuously in session with four sessions, except
as otherwise provided in sections 51-180, 51-182 and 51-185, held on the
first Tuesday of September, January and April and the first Tuesday following
July fourth annually, in each of the several counties and judicial districts
of the state, at such times and places and for such duration of time as is
fixed and determined by the chief judge of the superior court annually, with
the approval of the chief court administrator, except as otherwise provided
by law . . . .’’ The present version of General Statutes § 51-181 makes no
reference to ‘‘sessions’’ of court and provides that ‘‘[t]he Superior Court
shall sit continuously throughout the year, at such times and places and for
such periods as are set by the Chief Court Administrator . . . .’’
   2
     ‘‘The elements of a fraud action are: (1) a false representation was made
as a statement of fact; (2) the statement was untrue and known to be so
by its maker; (3) the statement was made with the intent of inducing reliance
thereon; and (4) the other party relied on the statement to his detriment.’’
Billington v. Billington, 220 Conn. 212, 217, 595 A.2d 1377 (1991).
   3
     For sure, the court did not fault defense counsel for the misrepresenta-
tions that had been made when the motion to dismiss had been argued, but
the court, nonetheless, found that the dismissal had been rendered on the
basis of misrepresentations. The court stated that ‘‘the court based its deci-
sion to dismiss [the case] on information that was incorrect, was totally
contradictory to his [diversionary program] and I would assert—well, I’m
the judge, so I can—that I did it under false pretenses. I dismissed this
under false pretenses that the defendant was in compliance when, boy, not
only was he not in compliance, he couldn’t have been any further away
from compliance. . . . As you can see, I’m a little angered because it really
stings—it hurts that such a misrepresentation—and, counsel, I’m not faulting
you, you went with the information you had with you at the time—but it
was not even close to being accurate or truthful.’’
   4
     In response to my assertion that public policy should play no role in a
correct assessment of whether the trial court retained jurisdiction in this
matter, the majority now cites to Demond v. Project Service, LLC, 331 Conn.
816, 848, 208 A.3d 626 (2019) for the contrary proposition. I disagree. As I read
Demond, the court there was discussing the public policy that a common-
law rule embraced and not whether policy considerations could be utilized
to understand the common law. As such, I believe, respectfully, that Demond
is inapplicable to the issue at hand.
   5
     It may be argued that the implications of acknowledging the court’s
jurisdiction to act as it did after the dismissal of a criminal matter following
the purported successful completion of a pretrial diversionary program are
that no dismissals should be treated as final and that a judge may open a
judgment at any time and for any reason the court may deem appropriate.
I do not take such a dim view of the wisdom and discretion of the trial
bench. In the case at hand, the prosecutor moved to open the judgment
just one day after the matter had been dismissed and the court’s action was
based on material misrepresentations made to it during the hearing on the
motion for a dismissal.